Citation Nr: 0820891	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  04-14 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

What evaluation is warranted for partial paralysis of the 
seventh cranial left nerve from August 27, 2002?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active military service from May 1942 to 
August 1943.

This matter initially arose before the Board of Veterans' 
Appeals (Board) on appeal of a July 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
and Insurance Center in Philadelphia, Pennsylvania.

In July 2006, the Board granted the veteran's motion to 
advance this case on the docket.  38 C.F.R. § 20.900(c) 
(2007).

The Board remanded this claim in August 2006 so that 
additional evidence could be developed.

Regarding this instant increased rating claim, the United 
States Court of Appeals for Veterans Claims (Court) has 
indicated that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of compensation (so-called "original ratings"), and 
dissatisfaction with determinations on later-filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Inasmuch as this issue was placed in an 
appellate status by a notice of disagreement (NOD) expressing 
dissatisfaction with an original rating, the Fenderson 
doctrine applies.  Hence, the Board has restyled this issue.

The Board denied the instant claim as part of an October 2007 
decision.  The veteran appealed that decision to the Court.  
In March 2008, the appellant's representative before the 
Court and VA General Counsel filed a joint motion to vacate 
and remand the Board's October 2007 decision, to the extent 
that it denied a rating in excess of twenty percent for 
partial paralysis of the seventh cranial left nerve from 
August 27, 2002.  

In an April 2008 Order, the Court vacated that part of the 
Board's October 2007 decision that denied a rating in excess 
of twenty percent for partial paralysis of the seventh 
cranial left nerve from August 27, 2002, and remanded the 
matter for further action.

As part of the Board's October 2007 decision/remand the 
issues concerning entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a severed nerve above 
the left eye and for disequilibrium, due to VA medical 
treatment were remanded.  Those matters are not currently in 
appellate status pending completion of the previously issued 
remand instructions.  

As noted in an August 2006 remand, and in the October 2007 
decision/remand, the veteran in July 2006, presented 
testimony concerning entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for vocal problems claimed 
to have resulted from VA medical treatment.  While testimony 
was taken by the Board, this issue is still not currently 
developed or certified for appellate review.  Accordingly, it 
is again referred to the RO for appropriate and immediate 
action.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

The joint motion found that the Board "failed to consider 
whether ... other symptomatology warranted separate ratings" 
for "other manifestations."  These other manifestations 
were cited to have been demonstrated in August 2000, April 
2003, and November 2003; and at VA examinations conducted in 
April 2003, May 2004, and January 2007.  See page three and 
four of joint motion.  

The joint motion added that the Board should consider whether 
the following Diagnostic Codes are potentially applicable by 
analogy or otherwise and readjudicate Appellant's claim for 
an increased rating accordingly:  Diagnostic Code 5325 
(muscle injuries of the facial muscles); Diagnostic Code 6521 
(injuries to the pharynx); and Diagnostic Code 7202 (loss of 
whole or part of the tongue).  

In order to comply with the joint motion, pursuant to this 
remand, the RO must afford the veteran appropriate VA 
examinations, and, in so doing, the examiners should clearly 
set out the nature and extent of his currently compensated 
"nerve disability."  See page three of joint motion.  The 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  In conjunction with 
the development outlined below, the examiners should 
objectively test the veteran for all present symptoms, such 
as those relating to the extent of any interference with 
mastication, paralysis of the soft palate with swallowing 
difficulty (nasal regurgitation), and speech impairment.  If 
any such symptoms are present, the examiner should indicate 
whether or not any such symptom found present is caused or 
aggravated by the veteran's partial paralysis of the seventh 
cranial left nerve.  The examiners, in conjunction with the 
examination, must opine whether the veteran's nerve 
disability is manifested by incomplete, severe or complete 
paralysis.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for VA dental, ear, nose and throat; and 
neurological examinations to determine 
the nature, etiology and extent of any 
impairment from the veteran's compensated 
seventh cranial left nerve paralysis.  
The claims files, including a copy of 
this remand, must be made available to 
the examiners  for proper review of the 
medical history.  All indicated studies 
should be conducted and the examiners is 
to set forth all findings in detail.  
After reviewing the file, obtaining a 
detailed history from the veteran, and 
examining him, the examiners should 
prepare a joint opinion addressing the 
extent of any left seventh cranial nerve 
paralysis.  That is, is paralysis of the 
seventh cranial nerve moderate, severe or 
complete paralysis.  Any other nerve 
affected by the service-connected 
disability should likewise be addressed 
by the examiners.  The examiners must 
also opine whether it is at least as 
likely as not, i.e., is there a 50/50 
chance, that any additional "separate" 
disorders, to include, but limited to, 
facial muscle injuries (Code 5325); 
pharynx injuries (6521); and loss of 
whole or part of the tongue (Code 7202) 
are caused or made worse by the veteran's 
paralysis of the seventh cranial left 
nerve.  If any disability is made worse 
because of the seventh cranial nerve 
paralysis the nature of that aggravation 
must be outlined in detail.  A complete 
rationale for any opinion expressed must 
be included in the jointly prepared 
examination report.  The rationale for 
all opinions must be set forth in 
writing.  If the examiners disagree, the 
basis of that disagreement must be set 
forth in writing. 

Use by the examiners of the "at least as 
likely as not" language in responding is 
required.  If the examiners are unable to 
offer an opinion without resort to 
speculation the examiners must so state 
and explain why.

2.  The veteran is hereby notified that 
it is his responsibility to report for 
all VA examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for 
any VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  The RO should ensure that the 
requested action has been accomplished, 
to the extent possible, in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, appropriate corrective action 
must be taken.  See Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Then, the RO should review any 
additional evidence and readjudicate the 
veteran's claim, to include whether 
separate ratings are for assignment, 
under all appropriate statutory and 
regulatory provisions and legal theories.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
includes all evidence added to the file 
since the June 2007 supplemental 
statement of the case.  The veteran and 
his representative should then be 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to comply with an order of the 
Court, and to accomplish additional development and 
adjudication.  No opinion is offered regarding the merits of 
the claim.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

